DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Drysdale et al. (US Pub. No. 2017/0177404), hereinafter referred to as Drysdale, in view of Suresh et al. (US Pub. No. 2018/0062829), hereinafter referred to as Suresh, further in view of Khan et al. (US Pub. No. 2017/0091127), hereinafter referred to as Khan.
Referring to claim 1, Drysdale discloses a storage set (fig. 2), comprising: a logic (accelerator 202, fig. 2); and a storage (204, fig. 2) including: a first port (connection between core 206 and storage 204, fig. 2) configured to communicate according to a first interface protocol, and a second port (connection between storage 204 and accelerator 202, fig. 2) processing device (core) 206, fig. 2) via the first port, and to communicate with the logic via the second port such that the logic is indirectly connected to the host via the storage (hardware processing device 206 and accelerator 202 may communicate (e.g., via a coupling or other connection) with data storage device 204 (e.g., memory); [0044]), wherein the storage is further configured to transmit input data to the logic via the second port, and to receive output data from the logic via the second port (Hardware accelerator 202 may be coupled to one or more of: a plurality of input buffers 208 to store the input data, a plurality of output buffers 210 to store the output data (e.g., to receive a stateful stream of input data to operate on to produce output data; [0045]), wherein the storage is further configured to store non-encrypted input data received from the host via the first port, and to store the output data received from the logic via the second port (processing device 206 may allocate and fill 232 some number of input buffers, [0047]; processing device may allocate one or more output buffers of output buffers 210 to receive the output of the accelerator, [0050]).
While Drysdale teaches a hardware accelerator, Drysdale does not appear to explicitly disclose hardware architecture as a reconfigurable logic chip including a first encryptor/decryptor. Additionally, while Drysdale teaches performing a data manipulation operation on the input/output data, Drysdale does not appear to explicitly disclose the storage configured to transmit encrypted input data to the reconfigurable logic chip via the second port, receive encrypted output data from the reconfigurable logic chip via the second port, and store the encrypted output data received from the reconfigurable logic chip via the second 
However, Suresh discloses a reconfigurable logic chip (logic device...may be a field-programmable gate array (FPGA), [0032]) including a first encryptor/decryptor and the reconfigurable logic chip is configured to be reconfigured from a first accelerator to a second accelerator (hardware accelerator that can be reconfigured to support AES and/or SMS4 encryption and/or decryption, [0023]).
Furthermore, Khan discloses the storage configured to transmit encrypted input data to the reconfigurable logic chip via the second port (Acceleration logic...configured for hardware acceleration of certain storage related tasks or workloads that may be offload from storage controller...decryption of encrypted data read from memory; [0040]), receive encrypted output data from the reconfigurable logic chip via the second port (Acceleration logic...configured for...encryption of data written to memory; [0040]), and store the encrypted output data received from the reconfigurable logic chip via the second port (transfer buffer...facilitate reading, modifying or writing to memory, [0018]; Acceleration logic...configured for...encryption of data written to memory, [0040]; port 535 to facilitate...acceleration logic to access memory die(s) 510 to complete at least its offloaded portion of the workload, [0041]).
Drysdale, Suresh, and Khan are analogous art because they are from the same field of endeavor, offloading operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Drysdale, Suresh, and Khan before him or her, to modify the storage system of Drysdale to include the accelerator 
The suggestion/motivation for doing so would have been to provide accelerate secure data tasks and provide support for multiple encrypt/decrypt schemes (Suresh: [0023]; Khan: [0040]).
Therefore, it would have been obvious to combine Drysdale, Suresh, and Khan to obtain the invention as specified in the instant claim.

As to claim 2, the combination of Drysdale, Suresh, and Khan discloses the reconfigurable logic chip is configured to change from the first accelerator to the second accelerator during an operation of the storage (Suresh: hardware accelerator that can be reconfigured to support AES and/or SMS4 encryption and/or decryption, [0023]). The suggestion/motivation to combine remains as indicated above.

As to claim 3, the combination of Drysdale, Suresh, and Khan discloses the reconfigurable logic chip is further configured to be reconfigured from offloading a first operation to offloading a second operation (Drysdale: accelerator (e.g., an offload engine) to perform one or more (e.g., offloaded) operations, [0028]; Suresh: hardware accelerator that can be reconfigured to support AES and/or SMS4 encryption and/or decryption, [0023]). The suggestion/motivation to combine remains as indicated above.

Suresh: logic device...may be a field-programmable gate array (FPGA), [0032]) further is configured to perform at least one of inline processing, pre-processing, pre-filtering, cryptography, compression (Drysdale: compression and/or decompression is done via a hardware...accelerator, [0034]), and protocol bridging. The suggestion/motivation to combine remains as indicated above.

As to claim 10, the combination of Drysdale, Suresh, and Khan discloses the reconfigurable logic chip (Suresh: logic device...may be a field-programmable gate array (FPGA), [0032]) further is configured to perform at least one of a sorting calculation, a searching calculation, a logic calculation, and one or more of four fundamental arithmetic calculations (Khan: FPGA/programmable logic or ASIC configured for hardware acceleration of certain storage related tasks...a search string associated with data stored in memory, [0040]). The suggestion/motivation to combine remains as indicated above.

As to claim 11, the combination of Drysdale, Suresh, and Khan discloses the first encryptor/decryptor is configured to decrypt the encrypted input data, and to encrypt output data (Khan: encryption of data written to memory...decryption of encrypted data read from memory; [0040]). The suggestion/motivation to combine remains as indicated above.

As to claim 12, Drysdale teaches the logic is further configured to generate processed data by processing the input data according to a configuration, and generate output data hardware compression and decompression accelerator may... receive a stateful stream of input data to operate on to produce output data; [0043]). 
Drysdale does not appear to explicitly disclose the reconfigurable logic chip, encrypted input data, and wherein the first encryptor/decryptor is further configured to encrypt processed data to generate the encrypted output data.
However, Suresh discloses the reconfigurable logic chip (logic device...may be a field-programmable gate array (FPGA), [0032]) and the first encryptor/decryptor (hardware accelerator that can be reconfigured to support AES and/or SMS4 encryption and/or decryption, [0023]).
However, Suresh discloses a reconfigurable logic chip including a first encryptor/decryptor and the reconfigurable logic chip is configured to be reconfigured from a first accelerator to a second accelerator 
Furthermore, Khan discloses encrypted input data (Acceleration logic...configured for hardware acceleration of certain storage related tasks or workloads that may be offload from storage controller...decryption of encrypted data read from memory; [0040]), and encrypting processed data to generate the encrypted output data (Acceleration logic...configured for...encryption of data written to memory; [0040]).
The suggestion/motivation to combine remains as indicated above.

As to claim 13, the combination of Drysdale, Suresh, and Khan discloses the storage further includes non-volatile memory (Khan: Memory die(s) 110-1 to 110-n may represent types of non-volatile memory; [0017]). The suggestion/motivation to combine remains as indicated above.

As to claim 15, Drysdale discloses the storage is further configured to transmit output data to the host via the first port (processor consumes (e.g., reads or destroys) the output data; [0065]).
Drysdale does not appear to explicitly disclose transmit decrypted output data.
However, Khan discloses transmit decrypted output data (Acceleration logic...configured for hardware acceleration of certain storage related tasks or workloads that may be offload from storage controller...decryption of encrypted data read from memory; [0040]).
The suggestion/motivation to combine remains as indicated above.

As to claim 16, Drysdale discloses the storage is further configured to receive the input data (processing device 206 may allocate and fill 232 some number of input buffers, [0047]) and a host command from the host via the first port, the host command including a data processing request (a processing device 206 (e.g., core or CPU) may allocate 232 and initialize 234 all memory to be used for operation of the accelerator, [0053]).
Drysdale does not appear to explicitly disclose non-encrypted input data.
Khand discloses non-encrypted input data (Acceleration logic...configured for...encryption of data written to memory; [0040]).
The suggestion/motivation to combine remains as indicated above.

command...to the accelerator 202 to operate on input data; [0056]).
Drysdale does not appear to explicitly disclose the storage transmits the command and the reconfigurable logic chip to process the encrypted input data.
However, Khan discloses the storage transmits the command (FPGA...for hardware acceleration of certain storage related tasks or workloads that may be offload from storage controller, [0040]) and the reconfigurable logic chip to process the encrypted input data (Acceleration logic...configured for hardware acceleration of certain storage related tasks or workloads that may be offload from storage controller...decryption of encrypted data read from memory; [0040]).
The suggestion/motivation to combine remains as indicated above.

As to claim 18, Drysdale discloses the storage and the reconfigurable logic chip.
Drysdale does not appear to explicitly disclose components are mounted on a board, or embodied as a package-on-package (PoP).
However, Suresh teaches an architecture in which the components are mounted on a board (included on a single circuit board, [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Drysdale, Suresh, and Khan before him or her, to modify the storage system of Drysdale to employ the single circuit board architecture of Suresh because circuit boards widely used in the field of electronics and capable of mass production and customization.
Suresh: logic device...may be a field-programmable gate array (FPGA), [0032]). The suggestion/motivation to combine remains as indicated above.

Referring to claim 20, Drysdale discloses a method of operating a storage (fig. 2) configured to communicate with a host (processing device (core) 206, fig. 2) via a first port (connection between core 206 and storage 204, fig. 2) and to communicate with a logic (accelerator 202, fig. 2) via a second port (connection between storage 204 and accelerator 202, fig. 2), the method comprising: receiving, via the first port of the storage, a host command from the host, the host command including a data processing request (a processing device 206 (e.g., core or CPU) may allocate 232 and initialize 234 all memory to be used for operation of the accelerator, [0053]); storing input data provided from the host via the first port (processing device 206 may allocate and fill 232 some number of input buffers, [0047]); transmitting, via the second port of the storage, input data to the logic (hardware compression and decompression accelerator may... receive a stateful stream of input data to operate on to produce output data; [0043]), command data processing with respect to the input data (command...to the accelerator 202 to operate on input data; [0056]); receiving, via the second port of the storage, output data from the logic (Hardware accelerator 202 may be coupled to...output buffers 210 to store the output data; [0045]); and transmitting, via the first port, processor consumes (e.g., reads or destroys) the output data; [0065]), wherein the logic is indirectly connected to the host via the storage (fig. 2).
While Drysdale teaches a hardware accelerator, Drysdale does not appear to explicitly disclose hardware architecture as a reconfigurable logic chip. As well, Drysdale does not appear to explicitly disclose non-encrypted input data, transmitting encrypted input data and a command to the reconfigurable logic chip, encrypted output data, decrypted output data, the reconfigurable logic chip and host only indirectly connected, and wherein the reconfigurable logic chip is configured to change from a first accelerator to a second accelerator.
However, Suresh discloses a reconfigurable logic chip (logic device...may be a field-programmable gate array (FPGA), [0032]), non-encrypted input data and encrypted output data (a first block cipher to encrypt...the data, [0093]), decrypted output data (a first block cipher to...decrypt the data, [0093]), and wherein the reconfigurable logic chip is configured to change from a first accelerator to a second accelerator (hardware accelerator that can be reconfigured to support AES and/or SMS4 encryption and/or decryption, [0023]).
Furthermore, Khan discloses transmitting encrypted input data and a command to the reconfigurable logic chip (FPGA...for hardware acceleration of certain storage related tasks or workloads that may be offload from storage controller...decryption of encrypted data read from memory, [0040]), and the reconfigurable logic chip and host only indirectly connected (fig. 1-2).
Drysdale, Suresh, and Khan are analogous art because they are from the same field of endeavor, offloading operations.

The suggestion/motivation for doing so would have been to provide accelerate secure data tasks and provide support for multiple encrypt/decrypt schemes (Suresh: [0023]; Khan: [0040]).
Therefore, it would have been obvious to combine Drysdale, Suresh, and Khan to obtain the invention as specified in the instant claim.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Drysdale, Suresh, and Khan, as applied to claims above, further in view of Xu et al. (US Pub. No. 2020/0234411), hereinafter referred to as Xu.
As to claim 4, the combination of Drysdale, Suresh, and Khan does not appear to explicitly disclose the first accelerator is configured to perform a machine learning algorithm.
However, Xu discloses the first accelerator is configured to perform a machine learning algorithm (Hardware acceleration for the machine learning application, [0141]).
Drysdale, Suresh, Khan, and Xu are analogous art because they are from the same field of endeavor, offloading operations.

The suggestion/motivation for doing so would have been to facilitate the training of specific tasks (Xu: [0004]).
Therefore, it would have been obvious to combine Drysdale, Suresh, Khan, and Xu to obtain the invention as specified in the instant claim.

As to claim 5, the combination of Drysdale, Suresh, Khan, and Xu discloses the machine learning algorithm includes at least one of a recurrent neural network (RNN) (Xu: RNN, [0152]) and a convolutional neural network (CNN) for image recognition (Xu: CNN is thus useful in computer vision and image recognition applications because of its feature detection abilities, [0005]). The suggestion/motivation to combine remains as indicated above.

As to claim 6, the combination of Drysdale, Suresh, Khan, and Xu discloses the storage is further configured to receive a host command from the host via the first port (Khan: communication ports may be arranged to receive the data and commands according to the host communication protocol, [0013]), the host command commanding at least one of the CNN and the RNN by the reconfigurable logic chip (CNN, and RNN networks...training and deploying each of those types of networks, [0153]; inputs to CNN 1406 programmed in FPGA, [0190]).


However, Suresh discloses the second accelerator (hardware accelerator that can be reconfigured, [0023]).
Furthermore, Xu teaches performing multimedia transcoding or erasure coding (video codec engine 306 to encode, decode, or transcode media; [0217]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Drysdale, Suresh, Khan, and Xu before him or her, to modify the storage system of Drysdale to include the reconfigurable accelerator of Suresh and the media processing of Xu to adapt and train the acceleration to specific tasks.
The suggestion/motivation to combine remains as indicated above.

As to claim 8, Drysdale does not appear to explicitly disclose the reconfigurable logic chip is further configured to generate a first multimedia file having a first format by performing transcoding on a multimedia file having a scalable format, and wherein the first encryptor/decryptor is configured to generate an encrypted first multimedia file by encrypting the first multimedia file.
However, Suresh discloses the reconfigurable logic chip (logic device...may be a field-programmable gate array (FPGA), [0032]) and the first encryptor/decryptor is configured to generate an encrypted first media by encrypting the first media (hardware accelerator that can be reconfigured to support AES and/or SMS4 encryption and/or decryption, [0023]).
a video codec engine 306 to encode, decode, or transcode media to, from, or between one or more media encoding formats, including, but not limited to Moving Picture Experts Group (MPEG) formats such as MPEG-2. Advanced Video Coding (AVC) formats such as H.264/MPEG-4 AVC, as well as the Society of Motion Picture & Television Engineers (SMPTE) 421M/VC-1, and Joint Photographic Experts Group (JPEG) formats such as JPEG, and Motion JPEG (MJPEG) formats; [0217]).
The suggestion/motivation to combine remains as indicated above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Drysdale, Suresh, and Khan, as applied to claims above, further in view of Boyd et al. (US Pub. No. 2019/0102565), hereinafter referred to as Boyd.
As to claim 14, as demonstrated above, the combination of Drysdale, Suresh, and Khan teaches the encryptor/decryptor configured to encrypt input data received from the host, and output data received from the reconfigurable logic chip.
The combination does not appear to explicitly disclose the storage further includes a second encryptor/decryptor configured to encrypt input data and to decrypt the encrypted output data.
However, Boyd discloses the storage further includes a second encryptor/decryptor configured to encrypt input data and to decrypt the encrypted output data (he first storage device may be encrypted by a hardware accelerated encryption/decryption engine that is local to the first storage device; [0025]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Drysdale, Suresh, Khan, and Boyd before him or her, to modify the storage system of Drysdale to include local encryption/decryption of Boyd because the local engine would facilitate self-encryption.
The suggestion/motivation for doing so would have been to facilitate self-encryption (Boyd: [0025]).
Therefore, it would have been obvious to combine Drysdale, Suresh, Khan, and Boyd to obtain the invention as specified in the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2016/0094619 of Khan et al. teaches a hardware acceleration architecture in which the SSD is connected between a host and the hardware accelerator, which provides data encryption/decryption, see fig. 3 and [0039]. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184